Citation Nr: 0032943	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  99-18 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether the VA is required to authorize payment for 
additional equipment and supplies related to the veteran's 
individual written rehabilitation plan for self-employment 
under Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel

INTRODUCTION

The veteran served on active duty from January 1979 to 
January 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 denial by the St. Paul, 
Minnesota Department of Veterans Affairs (VA) Regional Office 
(RO).  Due to the veteran's relocation, his vocational 
rehabilitation folder and claims folder were transferred the 
Winston-Salem, North Carolina VA Regional Office (RO).  The 
veteran and his representative appeared at a hearing before a 
Member of the Board at the Winston-Salem RO in February 2000.


FINDINGS OF FACT

1.  An answering machine and paper shredder are deemed to be 
necessary equipment for the veteran's business as a self-
employed private investigator as identified by the veteran 
and his vocational rehabilitation counselor in the 
Individualized Written Rehabilitation Plan (IWRP). 

2.  The additional tools and supplies to include a digital 
camera, a night vision scope, body armor, a portable radio 
with accessories, and additional camera and computer supplies 
were not necessary to begin operations as a self-employed 
private investigator.


CONCLUSIONS OF LAW

1.  A paper shredder and answering machine are necessary for 
establishment of the veteran's investigative business.  38 
U.S.C.A. §§ 3104, 3106 (West 1991); 38 C.F.R. §§ 21.156, 
21.210, 21.212, 21.214, 21.258 (2000).

2.  The additional equipment and supplies to include computer 
equipment, digital camera, night vision scope, body armor, 
portable radio with accessories, and additional camera and 
computer supplies related to the veteran's vocational 
rehabilitation for self-employment were not necessary to 
begin operations as a private investigator.  38 U.S.C.A. §§ 
3104, 3106 (West 1991); 38 C.F.R. §§ 21.156, 21.210, 21.212, 
21.214, 21.258 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

In 1988 the veteran was approved for VA vocational 
rehabilitation and completed a bachelor's degree in Sociology 
and Criminal Justice in 1993 and attempted a course of 
instruction in electrical technology in 1996 and 1997.  Due 
to difficulties, he discontinued his pursuit of a degree in 
electrical technology in 1997.  

In a July 1997 counseling record, a VA vocational 
rehabilitation counseling psychologist found that the veteran 
did not have adequate training to find suitable employment, 
was unable to sustain employment due to the limitations of 
his disabilities, that the veteran's service-connected 
disability contributed to his impairment of disability, that 
he had not overcome such impairment, and had an employment 
handicap.  The VA vocational rehabilitation counseling 
psychologist further found that due to the veteran's total 
disabilities, he had a serious employment handicap and that 
the was best suited for self-employment.  It was determined 
that the veteran would actively seek and maintain employment 
as the owner/operator of his own private investigation 
service.   

In July 1997, the veteran and his counselor created an 
individual written rehabilitation plan for the veteran's 
self-employment as a private investigator.  According to the 
plan, the VA would provide payment, not to exceed $25,000, 
for equipment needed to successfully operate the veteran's 
business to include training from a local college as well as 
medical and counseling services to assist the appellant in 
acquiring training and financial planning in becoming self-
employed.  The case manager and the veteran agreed to meet 
quarterly.

A September 1997 Report of Contact indicated that the veteran 
passed his private investigation examination and that the 
examination fee and several supplies to include computer and 
surveillance equipment which included a 35 mm camera and 
lenses, video camera, lap top, and office furniture, totaling 
$14,283.93, had been purchased.  An additional amount 
totaling $908.73 was paid for training session and fees for 
the period from July to November 1997.   

A December 1997 Report of Contact indicated that the veteran 
was contacted via telephone to inquire how business was 
proceeding.  The veteran reported things were fine, he was 
busy and had clients.    

In May 1998, the veteran contacted his counselor, advised 
that he and his spouse were moving to North Carolina for her 
job, and submitted bids for additional supplies and equipment 
for his business.  These additional supplies included the 
following: batteries, tapes, a carrying case, and a tripod 
for video camera; portable radios with accessories; digital 
camera, laptop case, portable laptop printer, computer 
accessories to include software and zipdrives; night vision 
scope; body armor; pepper spray and other incidentals; 
answering machine; and a paper shredder.  

The St. Paul RO, in a June 1998 letter, informed the veteran 
that a need for further computer and camera equipment or 
portable radio and accessories had not been demonstrated and 
that his request for additional supplies and equipment was 
denied.  The veteran was advised that computer, camera, and 
office equipment were previously purchased by the VA in 
September 1997, and that with the exception of a handgun, all 
required bids were to be presented prior to approval of his 
rehabilitation plan.  

As noted previously, the veteran relocated to North Carolina 
in June 1998.  The Winston-Salem RO has purchased a handgun 
and holster totaling $498.99 and reimbursed the veteran $300 
for licensing and fees as required by the state.

The veteran, in several statements and his hearing testimony, 
contended that he was told by the St. Paul RO that he had up 
to a year to submit requests for business supplies, that 
there was a cash limit of $25,000, that the St. Paul RO 
personnel did not meet with him as required, and that the 
computer and camera equipment were necessary upgrades given 
the technological changes of the past few years.

II.  Analysis

The law governing the veteran's entitlement to Chapter 31 
services and assistance includes the provision of 
individualized tutorial assistance, tuition, fees, books, 
supplies, and equipment and other training materials 
determined by the Secretary to be necessary to accomplish the 
purposes of the rehabilitation program in the individual 
case.  38 U.S.C.A. § 3104(a)(7)(A); 38 C.F.R. § 21.212 
(2000).  Further regulations state that supplies and services 
which may be furnished, subject to the provisions of 38 
C.F.R. § 21.258, to a veteran for whom self-employment has 
been approved as the occupational objective, are generally 
limited to those necessary to begin operations:  (1) minimum 
stocks of materials, e.g., inventory of saleable merchandise 
or goods, expendable items required for day-to-day 
operations, and items which are consumed on the premises; (2) 
essential equipment, including machinery, occupational 
fixtures, accessories, appliances; and (3) other incidental 
services such as business license fees.  38 C.F.R. 
§ 21.214(e) (2000).  The provisions of 38 C.F.R. § 21.258 
state that special services listed in § 21.214(e) shall be 
provided as necessary for the most severely disabled veteran.  
Under 38 C.F.R. § 21.258 (d) if it is determined that 
consideration of self-employment is warranted, the VA may 
provide:  (1) incidental training in the management of small 
business; (2) licenses or other fees required for employment 
and self-employment; and (3) the tools and supplies which 
would ordinarily be required for the veteran to begin 
employment in the field which he has trained.   

Upon review, the Board points out the applicable governing 
regulations state that the supplies which may be furnished by 
the VA to the veteran are generally limited to those 
necessary to begin operations or employment in the field 
trained.  38 C.F.R. § 21.214(e), 21.258(d) (2000).  Here, the 
evidence of record indicates that the veteran established and 
began his private investigation business in Minnesota in the 
fall of 1997 and that the VA provided the necessary training, 
equipment, and supplies to include small business training, 
licensing fees, a computer, computer equipment, surveillance 
equipment including a 35 mm camera and special lenses and 
video camcorder, and office furniture and supplies, totaling 
approximately $15,000.  Although the veteran maintains that 
VA personnel did not meet with him to provide the opportunity 
to submit such requests, a December 1997 report of contact 
with a vocational rehabilitation counselor reveals that the 
veteran reported that his business was going well as he was 
busy with clients.  There were no requests for additional 
equipment or supplies at that time.  Thereafter, 
approximately 9 months after his business was established, 
the veteran, in May 1998 letter, advised that he was 
relocating to North Carolina and that he requested additional 
equipment and supplies for his business.  The veteran did not 
provide any documentation indicating that these additional 
supplies were necessary for the establishment of his 
business.    

The Board finds that while it is possible for the veteran to 
discover the need for additional supplies once the business 
became operational, it is difficult to believe that such 
discovery took 9 months and occurred just prior to his 
relocation to a new area.  In fact, the Board notes that the 
evidence indicates that the veteran had been operating his 
business for several months without these additional supplies 
as there was no evidence that the veteran had already 
purchased these supplies.  Moreover, the Board notes that the 
veteran's request for additional supplies included equipment 
previously provided which the veteran stated was needed for 
upgrades to initial equipment due to technological changes.  
Therefore, based on his own statements and testimony, the 
additional equipment was not for the establishment of his 
business.  The charge of the VA is to assist the veteran in 
the establishment of his business, not to maintain him in 
such.  

Additionally, the Board notes that the VA provided the 
necessary equipment for establishment of the veteran's 
business in Minnesota, and it is not required to help the 
veteran set up the business again due to the veteran's 
relocation or provide additional equipment as a result of 
changes in technology.  Thus, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for the additional equipment and supplies, with the exception 
of an answering machine and paper shredder, as such were not 
necessary for him to begin operations as a self-employed 
private investigator.  Thus, the appeal as to the request for 
additional supplies to include batteries, tapes, a carrying 
case, and a tripod for video camera; portable radios with 
accessories; digital camera, laptop case, portable laptop 
printer, computer accessories to include software and 
zipdrives; night vision scope; body armor; and pepper spray 
and other incidentals is denied. 

As to the need for a paper shredder and answering machine (if 
not previously provided by the VA), the Board finds that it 
is reasonable that the veteran would need a paper shredder 
and answering machine in the establishment of his business as 
a self-employed private investigator.  Thus, resolving doubt 
in the veteran's favor, to this extent the appeal is granted. 

Finally, the Board notes that applicable provisions state 
that the VA may furnish the supplies and equipment.  There is 
no provision requiring the VA to do so.  In this instance, 
the Board finds that both ROs have been more than helpful to 
the veteran in assisting him in the establishment of his 
business by purchasing the necessary supplies and reimbursing 
him for licensing fees in two states.


ORDER

The veteran's claim for additional supplies and equipment of 
a paper shredder and answering machine for his self-
employment as a Chapter 31 benefit under Title 38, is 
granted.  Entitlement to additional supplies and equipment to 
include computer and camera equipment, portable radios and 
accessories, night vision scope and body armor and other 
accessories, for his self-employment as a Chapter 31 benefit 
under Title 38, is denied.  



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals

 

